

115 HRES 353 IH: Supporting a democratic Hungary and reaffirming the long-standing and mutually-beneficial relationship between the United States and Hungary.
U.S. House of Representatives
2017-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 353IN THE HOUSE OF REPRESENTATIVESMay 24, 2017Mr. Moulton (for himself, Mr. Wilson of South Carolina, Mrs. Hartzler, and Mr. Meeks) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONSupporting a democratic Hungary and reaffirming the long-standing and mutually-beneficial
			 relationship between the United States and Hungary.
	
 Whereas Hungary has had a long-standing historic relationship with the United States, with bilateral relations established in 1921 and the first United States Ambassador to Hungary, Theodore Brentano, appointed on February 10, 1922;
 Whereas the United States honored the efforts and sacrifices of democratic protestors in Hungary in 1956 who will always be cherished for valiantly and courageously standing up to Soviet tanks;
 Whereas the United States in 1978 reached a bilateral trade agreement with Hungary, including the extension of most-favored-nation status to Hungary;
 Whereas in the following years, the United States offered Hungary extensive assistance and expertise to help establish a constitution, a democratic political system, and a plan for a transitional free market economy;
 Whereas between 1989 and 1993, the Support for East European Democracy (SEED) Act of 1989 (Public Law 101–179) provided more than $136,000,000 for economic restructuring and private-sector development in Hungary;
 Whereas Hungary acceded to the North Atlantic Trade Organization (NATO) in April 1999, and became a formal treaty ally of the United States;
 Whereas the United States supported Hungary in its accession to the European Union (EU) in 2004; Whereas the United States is proud to count as many as 1,500,000 Hungarian-Americans as strong contributors to the economic vibrancy of the United States, as well as to the social, cultural, and political fabric of our country;
 Whereas Prime Minister Viktor Orban and his ruling party Fidesz, has increasingly moved towards authoritarianism in word and action, declaring in 2014 that he preferred an illiberal state and illiberal democracy citing Russia as his model;
 Whereas numerous independent human rights organizations have raised alarms about the situation in Hungary and enumerated concerns in an April 25, 2017, letter to the European Parliament, including the International Federation for Human Rights, the European Association for the Defense of Human Rights, Amnesty International, Reporters without Borders, and Human Rights Watch;
 Whereas Prime Minister Orban has sought to stifle any opposition to his rule, including by suppressing free speech and assembly, from universities, civil society groups, and independent think tanks;
 Whereas the Fidesz-dominated legislature is considering the draft law on the Transparency of Organizations Receiving Foreign Funds (T/14967), submitted on April 7, 2017, which would force nongovernmental organizations receiving more than 7,200,000 HUF per year from abroad to register as civic organizations receiving foreign funding and organizations which will fail to comply with the new law would face dissolution;
 Whereas this law and other policies are thinly disguised as attempts to consolidate Fidesz control and is modeled on Russia’s foreign agent law which the EU and international rights experts have criticized as a tool to silence independent civil society and would further shrink the space for independent civil society organizations which protect human rights and deliver valuable services to society;
 Whereas Hungary continues to violate the rights of asylum-seekers and migrants by allowing for the blanket detention of almost all asylum-seekers, including persons above the age of 14, in border transit zones for the whole duration of their asylum process, including any appeals;
 Whereas Hungary’s government continues to exert undemocratic influence over the freedom of the press, including in October 2016, when both the print and online editions of Hungary’s leading opposition daily newspaper, Népszabadság, were closed due to political pressures;
 Whereas media outlets must register with the Hungarian government’s National Media and Infocommunications Authority, which can revoke licenses for minor infractions without clear explanation or due process; and
 Whereas politicians regularly file politically motivated criminal defamation charges against journalists and bloggers, including in 2015 when cases were brought against 17 people for reports critical of government officials: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms the long-standing and mutually-beneficial relationship between the United States and Hungary;
 (2)condemns Hungary’s movement towards a less free and democratic society; and (3)urges Hungary to reverse laws and policies that curtail individual rights and basic freedoms.
			